Citation Nr: 1620898	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  16-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 25, 1994 to April 14, 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records or documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because the claim for a bipolar disorder is reopened and there are other diagnoses of record, on remand, the issue is broadened to a claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the reopened service connection claim for bipolar disorder, entitlement to a TDIU, and entitlement to SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied service connection for bipolar disorder.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  In an April 2007 rating decision, the RO found that new and material evidence was not submitted to reopen a claim for service connection for bipolar disorder.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  Evidence received since the July 1994 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.  


CONCLUSIONS OF LAW

1.  The July 1994 and April 2007 rating decisions denying service connection for bipolar disorder are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the April 2007 rating decision is new and material as to the claim for service connection for bipolar disorder rand the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist.  Shade, 24 Vet. App. at 118.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In a July 1994 rating decision, the RO denied the Veteran's claim for service connection for bipolar disorder, finding that the Veteran's bipolar disorder preexisted his military service and that this condition was not permanently aggravated in service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In an April 2007 rating decision, the RO declined to reopen the Veteran's claim for service connection for bipolar disorder, finding that new and material evidence had not been submitted.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the April 2007 rating decision, the evidence of record included the Veteran's service treatment records, statements from the Veteran, and private medical records. The service treatment records documented treatment for bipolar disorder during the Veteran's military service.  The STRs also contain the Veteran's statement that he had six inpatient psychiatric hospitalizations since 1993.  He reported diagnoses of schizophrenia and bipolar disorder.  The records also indicate the Veteran sought psychiatric treatment prior to his military service.  The private medical records dated from 1994 to 2005 show treatment for a bipolar disorder.  There were also diagnoses of anxiety disorder and depression.  

The evidence received since April 2007 rating decision includes a September 2014 private medical opinion.  In it, Dr. MRG stated that the Veteran's military service in 1994 had worsened his bipolar disorder which was diagnosed in 1993.  The doctor further noted that bipolar disorder was a serious mental pathology which can destabilize during stressful work situations such as military service.  However, this evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bipolar disorder is reopened.

The Board notes that Dr. MRG's opinion is insufficient upon which to grant service connection, as it is without supporting rationale and does not address the presence of bipolar disorder prior to service.  Accordingly, further development is warranted.



ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for bipolar disorder is granted.  


REMAND

Remand regarding all claims on appeal is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  VA initially received a letter from the SSA in January 2014 indicating the Veteran was in receipt of disability benefits.  Despite many references by the Veteran to his receipt of disability benefits from SSA, the medical records upon which the award was based have not been associated with the record.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.  

Regarding the claim for service connection for a psychiatric disorder, remand is required for an opinion.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there are current diagnoses of record, evidence of in-service bipolar disorder, and a private opinion linking the two.  The Board notes that there is evidence that the Veteran's bipolar disorder preexisted his active service.  However, his November 1993 enlistment examination reflects a normal psychiatric evaluation.  Medical Board proceedings indicate psychiatric treatment for bipolar disorder shortly after his entry into active duty and the Veteran reported prior treatment.  The Medical Board determined that the Veteran was unfit for duty and it was recommended that he be separated from service.  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Because the Veteran's bipolar disorder was not noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence both that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Accordingly, the obtained opinions must comply with this legal framework.

The remaining issues on appeal are intertwined with the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination for his claim of entitlement to service connection for a psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide an opinion as to the following questions:

a.  Determine all currently diagnosed psychiatric disorders.  If a previously diagnosed disorder is not found, including anxiety disorder, schizophrenia, and depression, provide an explanation.

b.  Regarding each currently diagnosed psychiatric disorder, is there clear and unmistakable (undebatable) evidence that the Veteran had that disorder prior to his active duty service? 

c.  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disorder did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

d.  If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that each psychiatric disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service? 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


